 


114 HR 2354 RH: Streamlining Excessive and Costly Regulations Review Act
U.S. House of Representatives
2016-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 306
114th CONGRESS  2d Session 
H. R. 2354
[Report No. 114–403] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 15, 2015 
Mr. Hurt of Virginia (for himself and Ms. Sinema) introduced the following bill; which was referred to the Committee on Financial Services 
 

January 28, 2016
Additional sponsor: Mr. Posey


January 28, 2016
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on May 15, 2015




A BILL 
To direct the Securities and Exchange Commission to review all its significant regulations to determine whether such regulations are necessary in the public interest or whether such regulations should be amended or rescinded. 
 

1.Short titleThis Act may be cited as the Streamlining Excessive and Costly Regulations Review Act.  2.Regulatory review (a)Review and actionNot later than 5 years after the date of enactment of this Act, and at least once within each 10-year period thereafter, the Securities and Exchange Commission shall—
(1)review each significant regulation issued by the Commission; (2)determine by Commission vote whether each such regulation—
(A)is outmoded, ineffective, insufficient, or excessively burdensome; or  (B)is no longer necessary in the public interest or consistent with the Commission’s mandate to protect investors, maintain fair, orderly, and efficient markets, and facilitate capital formation;
(3)provide notice and solicit public comment as to whether a regulation described in subparagraph (A) or (B) of paragraph (2) (as determined by Commission vote pursuant to such paragraph) should be amended to improve or modernize such regulation so that such regulation is in the public interest, or whether such regulation should be repealed; and (4)amend or repeal any regulation described in subparagraph (A) or (B) of paragraph (2), as determined by Commission vote pursuant to such paragraph.
(b)DefinitionAs used in this Act and for purposes of the review required by subsection (a) the term significant regulation has the meaning given the term major rule in section 804(2) of title 5, United States Code. (c)Report to CongressNot later than 45 days after any final Commission vote described in subsection (a)(2), the Commission shall transmit a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate describing the Commission’s review under subsection (a), its vote or votes, and the actions taken pursuant to paragraph (3) of such subsection. If the Commission determines that legislation is necessary to amend or repeal any regulation described in subparagraph (A) or (B) of subsection (a)(2), the Commission shall include in the report recommendations for such legislation.
(d)Not subject to judicial reviewAny vote by the Commission made pursuant to subsection (a)(2) shall be final and not subject to judicial review.   January 28, 2016 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 